[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                           ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                March 27, 2006
                                     No. 05-13759
                                                              THOMAS K. KAHN
                                 Non-Argument Calendar            CLERK
                               ________________________

                       D. C. Docket No. 98-00562-CR-FAM

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

      versus

AMADOR VALENTIN,
a.k.a. Herminio Aviles, Jr.,
a.k.a. Herminio Aviles,

                                                             Defendant-Appellant.


                               ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (March 27, 2006)

Before DUBINA, HULL and HILL, Circuit Judges.

PER CURIAM:

      Amador Valentin appeals the district court’s denial of his motion to
recommend to the bureau of prisons that he serve his federal sentence at a state

facility, which he filed six years after his conviction became final. Miguel Caridad,

appointed counsel for Valentin, has filed a motion to withdraw on appeal supported

by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

Valentin’s motion is AFFIRMED.




                                          2